Fullerton, J.
— The respondents, Bassen, instituted this action against the appellant, Andrews, to recover a money judgment. In their complaint they alleged that, on June 3,1919, they sold to the appellant certain described real property, for a consideration of three thousand five hundred dollars; that three thousand dollars of the consideration was- paid in cash, and a note for five hundred dollars, bearing six per cent interest, due in one year, was given to evidence the deferred payment; that, on the due date of the note, it was presented to the appellant for payment; that the appellant then stated that he did not have the cash with which to pay the note and asked that the time of payment be extended one month; that the extension was granted on the condition that the interest then due be paid, which interest was paid two days thereafter, the respondent Paul Bassen executing a receipt acknowledging the payment; that, at the expiration of the extension period, the respondent again presented the note for payment, at which time the appellant stated he would pay it on the sixth of the month, some three days later; that the note was again presented to the appellant on the sixth day of the month by the respondent Paul Bassen, when the appellant, under the pretense of examining it, took it from the respondent’s hands and destroyed it, refusing then and thereafter to pay the note or the amount thereof. The prayer was for the amount of the note with interest.
Answering the complaint, the appellant admitted the purchase of the property, but denied each and every other allegation contained in the complaint.
The cause was tried by the court sitting without a jury, and resulted in a judgment in favor of the respondents.
The contention in this court is that the evidence preponderates against the conclusion of the trial court, *589but after a careful examination of tbe evidence we do not feel warranted in disturbing its findings. The respondents’ case rests largely, it is true, on tbe testimony of Paul Bassen, but bis conduct and bis testimony bas been consistent throughout. As much cannot be said of tbe appellant. In bis answer be denied even tbe making of tbe note, while in bis testimony, he admitted tbe making, tbe extension of time of payment, tbe payment of interest, and tbe destruction of tbe note; testifying that be paid tbe principal of tbe note at tbe time of its last presentation, and that tbe difficulty between himself and Bassen arose over tbe fact that he refused to pay interest on tbe principal sum for tbe time of tbe extension. Pleadings are, of course, prepared by counsel, and are necessarily couched in counsel’s language rather than in tbe language of tbe client. But tbe pleadings usually reflect tbe claims of the client, and if in this instance tbe appellant bad stated truly to bis counsel tbe nature of bis defense, it is bard to believe there would have been such a radical difference between bis pleadings and bis proofs; it carries the inference that there bas been a change of front. Tbe circumstances occurring at tbe time of tbe last presentation of the note also support tbe respondent rather than tbe appellant. After tbe destruction of tbe note, tbe respondent went out and brought in a police officer, and in tbe officer’s presence accused tbe appellant of destroying tbe note without paying it. Tbe appellant again asserted that be bad paid the note, and produced to tbe officer tbe receipt showing tbe payment of tbe interest a month before as proof of tbe payment. Tbe officer would not say that tbe appellant directly stated that be bad paid tbe principal of tbe note at tbe time of tbe interest payment, but testified that such was tbe impression be gathered *590from the appellant’s statement and conduct. On the other side, there is nothing but the naked testimony of the appellant to support his claims.
The trial court had the superior advantage to judge of the truthfulness of the testimony of the witnesses, and, in instances of this sort, we feel that such an advantage ought to he controlling.
The judgment is affirmed.
Parker, C. J., Mitchell, Tolman, and Bridges, JJ., concur.